Land, J.
The plaintiff and one /o/m O’Callaghan-were merchant tailors in partnership. The plaintiff sued his partner for a settlement of accounts, and sequestered the partnership effects. Subsequently, O’Callaghan was appointed by the court receiver, and gave bond for his faithful administration of the partnership property, in the sum of two thousand dollars, with M. G. Mills, since deceased, as his security.
O’Callaghan failed to render an account to the plaintiff, who instituted suit agaihst him for that purpose, and obtained judgment fixing his liability to the partnership in the sum of eight hundred and sixteen dollars, for one half of which and the costs of suit this action was instituted against the succession of the security.
The defendant contends that the security cannot be made liable upon his bond for the costssof the suit instituted by plaintiff against the receiver for rendition of account.
The condition of the bond is, that O’Callaghan shall faithfully discharge his duty as receiver, and render a faithful account of his^acts and doings to the plaintiff.
The failure of the receiver to render his account was a breach of the condition of the bond, for which plaintiff obtained judgment against him, including the costs demanded in this suit, which formed a part of the judgment, and for which the security is also liable.
A general and indefinite suretyship extends to all the accessories of the principal obligation, and even to the costs of suit. C. 0. 3009.
It is, therefore, ordered, adjudged and decreed, that the judgment be affirmed, with costs in both courts.
Merrick, O. J., having been of counsel in the original case, took no part in this case.